Title: From James Madison to John Sears, 23 March 1807
From: Madison, James
To: Sears, John



Sir.
Department of State, March 23. 1807.

In answer to your letter of the 11th: inst., I can give you no other material information derived from our Agent at Antigua, than that the condemnation of the Schooner, is stated by him to have been founded on the principle, that inasmuch as a part of the cargo was shipped at Guadaloupe, and under peculiar circumstances, the trade ought to be considered as "not the direct trade permitted by the British order of Council."  I am &c.

James Madison.

